 Case 1:18-cv-00839-JTN-SJB ECF No. 53 filed 10/10/19 PageID.369 Page 1 of 9



                              UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF MICHIGAN
                                   SOUTHERN DIVISION


GREGORY HARDY,

              Plaintiff,                                   Hon. Janet T. Neff

v.                                                         Case No. 1:18-cv-839

C. HAGERMAN, et al.,

            Defendants.
____________________________________/

                             REPORT AND RECOMMENDATION

              This matter is before the Court on Defendants’ Motion for Summary Judgment, (ECF

No. 41), and Plaintiff’s Motion for Summary Judgment, (ECF No. 44). Pursuant to 28 U.S.C. '

636(b)(1)(B), the undersigned recommends that Defendants’ motion be granted, Plaintiff’s motion

denied, and this matter terminated.

                                         BACKGROUND

              Plaintiff initiated this action against Ingham County and several individuals, alleging

the following. On or about April 4, 2018, Plaintiff was arrested and detained in the Ingham County

Jail. On or about April 11, 2018, Plaintiff participated in a state court hearing following which the

court ordered that Plaintiff be released on bond. Plaintiff was subsequently transported back to the

Ingham County Jail arriving at approximately 3:00 p.m. Plaintiff was not immediately released from

custody, however, because, according to Defendant Chappell, “everyone was in a meeting.” Plaintiff

was released from custody at approximately 7:30 p.m. When Plaintiff was released from custody,

Defendants Dell and Hagerman refused to return to Plaintiff medications that Plaintiff brought with

him when he was initially detained. Plaintiff alleges that Defendants violated his rights under the
 Case 1:18-cv-00839-JTN-SJB ECF No. 53 filed 10/10/19 PageID.370 Page 2 of 9



Americans with Disabilities Act (ADA), as well as the First, Fourth, Eighth, and Fourteenth

Amendments to the United States Constitution.

               At this juncture, the only claims remaining in this matter are: (1) Fourth Amendment

claims against Defendants Chappell and Hagerman, and (2) Fourteenth Amendment deliberate

indifference claims against Defendants Hagerman and Dell. (ECF No. 7, 15). Defendants Chappell,

Dell, and Hagerman now move for summary judgment. Plaintiff likewise has moved for summary

judgment.

                              SUMMARY JUDGMENT STANDARD

               Summary judgment Ashall@ be granted Aif the movant shows that there is no genuine

dispute as to any material fact and the movant is entitled to judgment as a matter of law.@ Fed. R.

Civ. P. 56(a). A party moving for summary judgment can satisfy its burden by demonstrating Athat

the respondent, having had sufficient opportunity for discovery, has no evidence to support an essential

element of his or her case.@ Minadeo v. ICI Paints, 398 F.3d 751, 761 (6th Cir. 2005). Once the

moving party demonstrates that Athere is an absence of evidence to support the nonmoving party=s

case,@ the non-moving party Amust identify specific facts that can be established by admissible

evidence, which demonstrate a genuine issue for trial.@ Amini v. Oberlin College, 440 F.3d 350, 357

(6th Cir. 2006).

               While the Court must view the evidence in the light most favorable to the non-moving

party, the party opposing the summary judgment motion Amust do more than simply show that there

is some metaphysical doubt as to the material facts.@ Amini, 440 F.3d at 357. The existence of a

mere Ascintilla of evidence@ in support of the non-moving party=s position is insufficient. Daniels v.

Woodside, 396 F.3d 730, 734-35 (6th Cir. 2005). The non-moving party Amay not rest upon [his]


                                                  -2-
 Case 1:18-cv-00839-JTN-SJB ECF No. 53 filed 10/10/19 PageID.371 Page 3 of 9



mere allegations,@ but must instead present Asignificant probative evidence@ establishing that Athere is

a genuine issue for trial.@ Pack v. Damon Corp., 434 F.3d 810, 813-14 (6th Cir. 2006).

               Moreover, the non-moving party cannot defeat a properly supported motion for

summary judgment by Asimply arguing that it relies solely or in part upon credibility determinations.@

Fogerty v. MGM Group Holdings Corp., Inc., 379 F.3d 348, 353 (6th Cir. 2004). Rather, the non-

moving party Amust be able to point to some facts which may or will entitle him to judgment, or refute

the proof of the moving party in some material portion, and. . .may not merely recite the incantation,

>Credibility,= and have a trial on the hope that a jury may disbelieve factually uncontested proof.@ Id.

at 353-54. In sum, summary judgment is appropriate Aagainst a party who fails to make a showing

sufficient to establish the existence of an element essential to that party=s case, and on which that party

will bear the burden of proof at trial.@ Daniels, 396 F.3d at 735.

               While a moving party without the burden of proof need only show that the opponent

cannot sustain his burden at trial, a moving party with the burden of proof faces a Asubstantially

higher hurdle.@ Arnett v. Myers, 281 F.3d 552, 561 (6th Cir. 2002). Where the moving party has the

burden, Ahis showing must be sufficient for the court to hold that no reasonable trier of fact could find

other than for the moving party.@ Calderone v. United States, 799 F.2d 254, 259 (6th Cir. 1986).

The Sixth Circuit has emphasized that the party with the burden of proof Amust show the record

contains evidence satisfying the burden of persuasion and that the evidence is so powerful that no

reasonable jury would be free to disbelieve it.@ Arnett, 281 F.3d at 561. Accordingly, summary

judgment in favor of the party with the burden of persuasion Ais inappropriate when the evidence is

susceptible of different interpretations or inferences by the trier of fact.@ Hunt v. Cromartie, 526 U.S.

541, 553 (1999).


                                                   -3-
     Case 1:18-cv-00839-JTN-SJB ECF No. 53 filed 10/10/19 PageID.372 Page 4 of 9



                                             ANALYSIS

I.             Fourth Amendment

               Plaintiff alleges that Defendants Chappell and Hagerman violated his Fourth

Amendment rights by delaying his release from the Ingham County Jail for approximately four hours.

The Fourth Amendment protects against unreasonable searches and seizures. U.S. Const. Amend.

IV. Because reasonableness is the touchstone of an illegal seizure claim, “[l]aw enforcement agencies

do not violate the Fourth Amendment by failing to release inmates the instant that they post bail.”

Lopez-Lopez v. County of Allegan, 321 F.Supp.3d 794, 802 (W.D. Mich. 2018). Rather, “[j]ails are

obligated to process and release individuals who post bond within a reasonable time.” Ibid.

               In support of their motion for summary judgment, Defendants have submitted evidence

which reveals the following. On April 11, 2018, Plaintiff, following his court appearance, was

transported back to the Ingham County Jail arriving at 3:38 p.m. (ECF No. 42 at PageID.242). The

Ingham County Jail “has a strict documentation process to ensure accountability, and to avoid

accidentally releasing an individual who is required to remain incarcerated.” (Id. at PageID.243).

This is a “time-consuming and detailed process” [which] includes ensuring all records are updated,

checking for outside agency holds, and verifying accurate release from custody.” (Id.).

               On April 11, 2018, a “mandatory training session” for “all Jail Receiving staff and

command” was scheduled to occur from 4:00 p.m. until 7:00 p.m. (Id. at PageID.242). This training

had been scheduled two months in advance. (Id.). The personnel assigned to fill-in for the staff

members attending this training were trained to “process any new arrivals,” but “were not trained or

equipped for the detailed release process.” (Id.). Accordingly, for the duration of the jail’s training,

“release of inmates [was] temporarily halted.” (Id.).


                                                  -4-
 Case 1:18-cv-00839-JTN-SJB ECF No. 53 filed 10/10/19 PageID.373 Page 5 of 9



               Following Plaintiff’s return to the Jail at 3:38 p.m., Defendant Hagerman began the

process of facilitating Plaintiff’s release. (Id. at PageID.253-54). However, this process could not

be completed prior to the beginning of the training session which Hagerman was required to attend.

(Id. at PageID.254).    Once the training session was completed, Defendant Hagerman “worked

overtime. . .to process [Plaintiff’s] release as my top priority and first item of business.” (Id.). This

process was completed and Plaintiff released at 7:30 p.m. (Id.).

               Plaintiff has presented no evidence challenging, refuting, or calling into question any

of the evidence detailed immediately above. Thus, there does not exist any genuine dispute as to the

following facts: (1) Plaintiff was released from custody less than four hours after arriving back at the

jail following his court appearance, and (2) the delay in Plaintiff’s release was the result of previously

scheduled training for jail personnel rather than any improper purpose.

               Given these undisputed facts, Defendants Chappell and Hagerman are entitled to

summary judgment. See, e.g., Sizer v. County of Hennepin, 393 F.Supp.2d 796, 797-800 (D. Minn.

2005) (where plaintiff was detained for more than ten hours following a determination that he be

released on bail, defendants were entitled to summary judgment because the delay was not the result

of improper action or motive, but was instead “objectively reasonable” under the circumstances);

Chortek v. City of Milwaukee, 356 F.3d. 740, 747 (7th Cir. 2004) (delays in releasing inmates which

are “significantly longer” than four hours do not violate the Fourth Amendment where such were not

occasioned by improper purpose); see also, County of Riverside v. McLaughlin, 500 U.S. 44, 56 (1991)

(“[i]n evaluating whether the delay [in releasing an inmate] in a particular case is unreasonable,

however, courts must allow a substantial degree of flexibility”). Accordingly, the undersigned

recommends that as to Plaintiff’s Fourth Amendment claims, the motion for summary judgment by


                                                   -5-
 Case 1:18-cv-00839-JTN-SJB ECF No. 53 filed 10/10/19 PageID.374 Page 6 of 9



Defendants Chappell and Hagerman be granted and Plaintiff’s motion for summary judgment be

denied.

II.            Fourteenth Amendment

               Plaintiff alleges that when he was released from the custody of the Ingham County Jail,

on April 11, 2018, Defendants Dell and Hagerman refused to return to Plaintiff medications that he

brought with him when he was initially detained.         Plaintiff alleges that Defendants’ behavior

constitutes cruel and unusual punishment. The proscription against cruel and unusual punishment,

articulated by the Eighth Amendment, is equally applicable, by way of the Fourteenth Amendment, to

pre-trial detainees such as Plaintiff. See Brown v. Chapman, 814 F.3d 447, 465 (6th Cir. 2016).

               The Eighth Amendment’s prohibition against cruel and unusual punishment applies not

only to punishment imposed by the state, but also to deprivations which occur during imprisonment

and are not part of the sentence imposed. See Farmer v. Brennan, 511 U.S. 825, 834 (1994); Estelle

v. Gamble, 429 U.S. 97, 101-02 (1976). Accordingly, the Eighth Amendment protects against the

unnecessary and wanton infliction of pain, the existence of which is evidenced by the “deliberate

indifference” to an inmate’s “serious medical needs.” Estelle, 429 U.S. at 104-06; Napier v. Madison

County, Kentucky, 238 F.3d 739, 742 (6th Cir. 2001).

               The analysis by which a defendant’s conduct is evaluated consists of two-steps. First,

the Court must determine, objectively, whether the alleged deprivation was sufficiently serious. A

“serious medical need,” sufficient to implicate the Eighth Amendment, is “one that has been diagnosed

by a physician as mandating treatment or one that is so obvious that even a lay person would easily

recognize the necessity for a doctor’s attention.” Harrison v. Ash, 539 F.3d 510, 518 (6th Cir. 2008).

Thus, the objective component is satisfied where a prisoner receives no treatment for a serious medical


                                                  -6-
 Case 1:18-cv-00839-JTN-SJB ECF No. 53 filed 10/10/19 PageID.375 Page 7 of 9



need. See Rhinehart v. Scutt, 894 F.3d 721, 737 (6th Cir. 2018). However, if the prisoner “has

received on-going treatment for his condition and claims that this treatment was inadequate,” he must

demonstrate that his care was “so grossly incompetent, inadequate, or excessive as to shock the

conscience or to be intolerable to fundamental fairness.” Ibid.

               If the prisoner satisfies the objective component, he must then demonstrate that the

defendant possessed a sufficiently culpable state of mind:

               a prison official cannot be found liable under the Eighth Amendment
               for denying an inmate humane conditions of confinement unless the
               official knows of and disregards an excessive risk to inmate health or
               safety; the official must both be aware of the facts from which the
               inference could be drawn that a substantial risk of serious harm exists,
               and he must also draw the inference.

Id. at 837.

               In other words, the plaintiff “must present evidence from which a trier of fact could

conclude ‘that the official was subjectively aware of the risk’ and ‘disregard[ed] that risk by failing to

take reasonable measures to abate it.” Greene v. Bowles, 361 F.3d 290, 294 (6th Cir. 2004) (citing

Farmer, 511 U.S. at 829, 847). To satisfy this part of the analysis, the prisoner must demonstrate that

the defendant acted with “deliberateness tantamount to intent to punish.” Miller v. Calhoun County,

408 F.3d 803, 813 (6th Cir. 2005).

               In support of their motion for summary judgment, Defendants have submitted evidence

which reveals the following. When Plaintiff was initially detained in the Ingham County Jail he had

in his possession “several medications” which were “secured and delivered to jail medical staff for

inspection and confirmation.”      (ECF No. 42 at PageID.241-42, 245-46).           While Plaintiff was

incarcerated in the Ingham County Jail, he was provided his medications twice daily.               (Id. at

PageID.245-46). Any medications in an inmate’s possession when he arrives at the jail are “normally

                                                   -7-
 Case 1:18-cv-00839-JTN-SJB ECF No. 53 filed 10/10/19 PageID.376 Page 8 of 9



returned to the inmate upon release,” however, the jail’s correctional staff are not authorized to

“deliver or return any medications.” (Id. at PageID.246). Instead, “inmate medications are handled

exclusively by jail medical staff.” (Id.).

               When Plaintiff was released from the jail’s custody on the evening of April 11, 2018,

“there was no jail medical staff member immediately available to retrieve and deliver [Plaintiff’s]

medications to him.” (Id. at PageID.262). The jail’s medical staff member working at the time of

Plaintiff’s release from custody was dispensing medications to inmates throughout the jail and was

not available to immediately retrieve Plaintiff’s medications. (Id. at PageID.263). Defendants Dell

and Hagerman were not authorized to return Plaintiff’s medications to him. (Id. at PageID.254, 257).

Plaintiff declined to wait for an authorized staff member to retrieve his medications.            (Id. at

PageID.243).

               Pursuant to jail policy, “[i]n the event that jail medical staff is immediately unavailable

to retrieve, check out, and deliver an inmate’s medication upon his release, the medications are held

for up to 30 days, during which time the inmate may return to the jail to pick up the medications.”

(Id. at PageID.246). Plaintiff concedes in his amended complaint that he returned to the jail two days

later and was given his medications. (ECF No. 16 at PageID.88). Plaintiff has presented no evidence

challenging, refuting, or calling into question any of the evidence detailed immediately above.

               Even if the Court assumes that there exists a factual dispute as to the objective

component of the analysis, Plaintiff’s claim fails because Plaintiff cannot prevail on the subjective

element. Defendants Dell and Hagerman both assert in their affidavits that they were unaware that

Plaintiff would suffer severe harm if Plaintiff departed the jail without his medications. (ECF No. 42

at PageID.254, 257). Plaintiff’s refusal to wait a brief period of time until an appropriate staff person


                                                   -8-
 Case 1:18-cv-00839-JTN-SJB ECF No. 53 filed 10/10/19 PageID.377 Page 9 of 9



could retrieve Plaintiff’s medication following his release certainly did not suggest otherwise.

Plaintiff has failed to present any evidence refuting Defendants’ assertions or otherwise indicating that

Defendants possessed the requisite subjective knowledge to sustain these claims. Accordingly, the

undersigned recommends that as to Plaintiff’s Fourteenth Amendment claims, the motion for summary

judgment by Defendants Dell and Hagerman be granted and Plaintiff’s motion for summary judgment

be denied.

                                            CONCLUSION

               For the reasons articulated herein, the undersigned recommends that Defendants’

Motion for Summary Judgment, (ECF No. 41), be granted; Plaintiff’s Motion for Summary Judgment,

(ECF No. 44), be denied; and this matter terminated.

               OBJECTIONS to this Report and Recommendation must be filed with the Clerk of

Court within fourteen (14) days of the date of service of this notice. 28 U.S.C. ' 636(b)(1)(C).

Failure to file objections within the specified time waives the right to appeal the District Court=s order.

See Thomas v. Arn, 474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6th Cir.1981).

                                                               Respectfully submitted,



Dated: October 10, 2019                                         /s/ Ellen S. Carmody
                                                               ELLEN S. CARMODY
                                                               U.S. Magistrate Judge




                                                   -9-
